Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 9, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (USP 5,730,224) in view of Freeman (USP 6,095,248).
	With respect to claim 1, Williamson et al. disclose a lateral wellbore access system for moving an isolation sleeve (12) relative to a window (14) of a completion sleeve (16) to adjust access through the window, comprising: an actuator (70) having an isolation sleeve engagement mechanism (74/72) and a driving mechanism (see column 14 lines 26-47), the isolation sleeve engagement mechanism configured to engage with an isolation sleeve (via 44 and/or 30), the driving mechanism configured to longitudinally reciprocate the isolation sleeve relative to the isolation sleeve engagement mechanism (see column 7 lines 46-60, wherein the sleeve moves to the open position and the actuator is moved within the sleeve to move the sleeve to the closed position and thus the sleeve reciprocates relative to the engagement 
	With respect to claim 2, Williamson et al. disclose a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) extending at least partially along the longitudinal axis to provide access to the bore.

With respect to claim 4, Williamson et al. disclose wherein the isolation sleeve comprise an upper seal (38) to sealingly engage the completion sleeve uphole of the window and a lower seal  (46) to sealingly engage the completion sleeve downhole of the window when the isolation sleeve blocks access through the window into the bore.
With respect to claim 5, Williamson et al. disclose wherein the actuator is disposed between the upper seal and the lower seal (see column 16 lines 14-21, wherein as the shifter is pulled uphole it is between the seals).
With respect to claim 9, Williamson et al. disclose wherein the driving mechanism comprises a hydraulic driving mechanism (see column 14 lines 39-57).
With respect to claim 11, Williamson et al. disclose mechanical, hydraulic, electromechanical, electrical, and electromagnetic actuators, but does not disclose pneumatic.  It is admitted prior art that pneumatic actuators are well known types of actuators in the art and it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the types of actuators listed in 
With respect to claim 12, Williamson et al. disclose wherein the actuator comprises a hydraulic actuator (see column 14 lines 39-57).
With respect to claim 13, Williamson et al. disclose wherein the isolation sleeve comprises an actuation profile (44/30).
With respect to claim 17, Williamson et al. disclose a method, comprising: providing a casing (20) that defines a casing exit (wherein 18 is) and has a secondary wellbore (18) extending from the casing exit; providing a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) aligned with the casing exit, the window at least partially along the longitudinal axis to provide access to the bore; moving an isolation sleeve (12) axially within the completion sleeve to adjust a position of the isolation sleeve relative to the completion sleeve window for permitting or blocking access through the window into the bore (see column 14 lines 26-57) via an actuator (70); and reciprocating the actuator relative to the isolation sleeve to axially move the isolation sleeve (see column 7 lines 46-60), the isolation sleeve engagement in communication with a hydraulic system which controls sequential movement of the engagement mechanism and the driving mechanism (see column 14 lines 26-47, wherein Williamson et al. disclose that the hydraulic system may include a piston that directly engages the sleeve to move the sleeve between open and closed positions, and the hydraulic fluid is considered a sequencing valve system as it moves the sleeve both open and closed), but Williamson et al. does not disclose that the hydraulic mechanism is a pump and lines.  Freeman disclose a hydraulic system which includes hydraulic lines used to deliver fluid to a .

	Allowable Subject Matter
3.	Claims 6-8, 10, 14-16, and 18-20 are allowed.

Response to Arguments
4.	Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.  
	With respect to claims 1 and 17, Freeman as modified teaches the newly added limitation as noted above.  Therefore, the claims are not in condition for allowance.
	It is taken to be admitted prior art that that pneumatic actuators are well known types of actuators in the art as Applicant has not timely traversed the Examiner’s statement of Official Notice.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672